Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0190444 to Thiel in view of “Relationships between inorganic constituents and organic matter in a northern Ontario lignite” to Fyfe et al. (Cited on IDS) or U.S. Patent Pub. No. 2016/0369080 to Crocoo et al.
As to claims 1-9, 11, and 21, Thiel discloses binders systems comprising 5 to about 65% (0021) of a first component of lignite derived from coal deposits (0016-0021) and polyol (0014, 0025), a second component comprising a polyisocyanate (0023), and a third component comprising an amine catalyst wherein the binder system is substantially free of formaldehyde or phenol (Abstract).  The content of lignite overlaps the claimed amounts of silicate mineral, alumina, and humic acid.  Thiel does not expressly disclose the content of lignite.
Fyfe discloses basin lignites comprising the following trace elements in %:

    PNG
    media_image1.png
    623
    456
    media_image1.png
    Greyscale

Also, Crocco discloses polyurethane binders comprising polyisocyanates, polyols and 35 to 90% by weight of lignite coals (0014) with the following elemental oxides (SiO2 + Al2O3 + Fe2O3) that account for 70% of the element oxides (0062).  The amount of silica and alumina are within the claimed ranges wherein the content of silicate is high.  
At the time of filing it would have been obvious to a person of ordinary skill in the art to select the lignite with high amounts of silicate taught in Crocoo or Fyfe with a reasonable expectation of success that the filler will provide the binder composition of Thiel that will exhibit the high normalized flexural strength (0003, 0021) desired in Thiel (0048).
	As to claim 10, Thiel in view of Crocco teach the amount of organic carbon present in a filler can be estimated by measuring the material’s loss-on-ignition and prefareably the LOI is less than 25% by weight (0051-0053).
	As to claims 12-13, Thiel discloses suitable polyols such as ethylene glycol wherein the content of ethylene glycol is 40% by mass with respect to the first mixture (0054).
	As to claims 14-15, Thiel discloses 4,4-methylene diphenylmethane diisocyanate used in amounts that range from 30 to 65% by weight (0023-0024).
	As to claims 16-19, Thiel discloses liquid or gaseous tertiary amine catalysts, such as 2-methoxypyridine in effective amounts that range from 0.2% to 80% by weight are used in the binder mixture (0002, 0030, 0047-0048).
	As to claim 20, Thiel discloses polymerization of the components (Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763